TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        444444444444444
                                        NO. 03-99-00084-CR
                                        444444444444444


                                      Jesse Monroe, Appellant

                                                   v.

                                   The State of Texas, Appellee


44444444444444444444444444444444444444444444444444444444444444444
  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT
        NO. 95-020, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING
44444444444444444444444444444444444444444444444444444444444444444




                 Appellant Jesse Monroe was convicted of the offenses of robbery and burglary of a

habitation. See Tex. Penal Code Ann. §§ 29.02(a)(2), 30.02(a)(1)(d) (West 1994 & Supp. 2000).

The trial court assessed appellant’s punishment for each offense, enhanced by two prior felony

convictions, at imprisonment for life. In eleven points of error, appellant raises issues of double

jeopardy and alleged erroneous rulings of the trial court. We will affirm the judgment.

                 We must overrule appellant’s first, second, and eleventh points of error because

deficiencies in the record preclude their appellate review.1 In these three points of error, appellant’s


       1
           We quote appellant’s points of error one, two, and eleven as follows:

                                                (One)

The Trial Court Erred by Denying Appellant Due Process of Law under Both the 5th and 14th
Amendments of the U.S. Constitution and the Due Course of Law Clause of Article 1, Section
19 of the Texas Constitution by Refusing to Provide an Appealable Pre-trial Procedural Vehicle
basic contention is that his prosecution, conviction, and punishment for robbery and burglary of a

habitation were double-jeopardy barred. Appellant contends that a failed attempt to show he had

violated his parole in another case and his former conviction and punishment for aggravated

sexual assault were both based on the same facts and circumstances as his present trial, conviction,

and punishment for robbery and burglary of a habitation. However, appellant’s assertions and

argument are not supported by the record. The record before us in this appeal does not include the

record of the violation of parole proceeding or the record of trial, conviction, and punishment for

aggravated sexual assault. Furthermore, there is no other evidence in the record now before us to

support appellant’s contentions. Understandably, the many pages of appellant’s brief containing the

assertions of fact and argument relating to these three points of error do not give any page references

to the record.

                 Appellate rules require that facts stated in appellate briefs “must be supported by

record references.” Tex. R. App. P. 38.1(f). “The brief must contain a clear and concise argument

for the contentions made, with appropriate citations . . . to the record.” Id. Rule 38.1(h). A brief is



for Appellant to Appeal His Double Jeopardy Claims Prior to Trial.

                                               (Two)

The Trial Court Erred by Denying Appellant Due Process of Law under both the 5th and 14th
Amendment of the U.S. Constitution and the Due Course of Law Clause of Article 1, Section
19 of the Texas Constitution in Denying Appellants Plea in Bar Because Double Jeopardy Now
Attaches at the Parole Hearing and Bars Further Prosecution of this Appellant

                                              (Eleven)

Appellant’s convictions for robbery and aggravated burglary violate the constitutional
prohibition against double jeopardy as provided in the fifth and fourteenth amendments to the
U.S. Constitution and Article I, Sections 3, 3a, 8, 13 and 14 of the Texas Constitution.

                                                  2
inadequate if it does not follow the appellate rules and refer to page numbers in the record to support

the facts asserted and the arguments made, and the errors claimed are not reviewable. E.g., Aldrich

v. State, 928 S.W.2d 558, 560 n.2 (Tex. Crim. App. 1996); Alvarado v. State, 912 S.W.2d 199, 210

(Tex. Crim. App. 1995); Narvaiz v. State, 840 S.W.2d 415, 429 (Tex. Crim. App. 1992); Reed v.

State, 927 S.W.2d 289, 291 (Tex. App.—Fort Worth 1996, no pet.).

               Although appellant has filed a motion in this Court requesting that we consider records

in other cases, we cannot do so. See Berrious-Torres v. State, 802 S.W.2d 91, 95-96 (Tex.

App.—Austin 1990, no pet.); Young v. State, 650 S.W.2d 457, 459 (Tex. App.—Houston [14th

Dist.] 1982, no pet.); see also Garza v. State, 622 S.W.2d 85, 89-90 (Tex. Crim. App. 1991); Evans

v. State, 622 S.W.2d 866, 868 (Tex. Crim. App. 1981). “Vicarious constitutional arguments, without

support in the record, are not properly before the court on appeal.” Allridge v. State, 850 S.W.2d
471, 495 (Tex. Crim. App. 1991); Kinnamon v. State, 791 S.W.2d 84, 94 (Tex. Crim. App. 1990).

Appellant’s motion for this Court to take judicial notice and points of error one, two, and eleven are

overruled.

               In his third point of error, appellant asserts that “the trial court committed reversible

error in denying a motion for mistrial after the prosecution showed a chart which included the range

of punishment because the probative value outweighed the prejudicial effect as the judge was to

decide the punishment in this case.” The alleged error occurred during jury voir dire. Appellant had

elected, if convicted, to have the trial judge assess his punishment. Although the chart is not included

in the record for appellant’s bill of exception, appellant says the chart about which he complains

showed the range of punishment for the offenses with which he was charged; it showed a punishment

of imprisonment for a minimum of fifteen years and a maximum of ninety-nine years. Although the

                                                   3
chart did not show appellant’s prior convictions, he argues that this range of punishment would apply

only if he had also been convicted of a prior felony offense. Therefore, appellant complains he was

harmed because the jury would infer that he had previously been convicted of a felony. The trial

court sustained appellant’s objection to the use of the chart. Appellant then, without requesting the

Court to instruct the jury to disregard the chart, asked for a mistrial which the court denied. By

failing to ask for relief appropriately, appellant failed to preserve error. The proper method of

preserving error in cases of prosecutional misconduct is to (1) object on specific grounds, (2) request

an instruction to disregard, and (3) move for a mistrial. Penry v. State, 903 S.W.2d 715, 764 (Tex.

Crim. App. 1995); Cook v. State, 858 S.W.2d 467, 473 (Tex. Crim. App. 1993); Brooks v. State, 642
S.W.2d 791, 798 (Tex. Crim. App. 1982); Koller v. State, 518 S.W.2d 373, 375 n.2 (Tex. Crim. App.

1995); Tex. R. App. P. 33.1. The alleged error was not preserved for appellate review. Even if the

error claimed had been properly preserved for review, appellant’s point of error is without merit. As

long as the State does not inform the jury of the enhancement allegations, it may on voir dire tell the

jury what the possible range of punishment may be. “[A] prosecutor may inform the jury panel of the

range of punishment applicable if the State were to prove a prior conviction for enhancement

purposes, but it may not inform the jury of any of the specific allegations contained in the

enhancement paragraph of a particular defendant’s indictment.” Frausto v. State, 642 S.W.2d 506,

509 (Tex. Crim. App. 1982). Although the jury may not be informed on voir dire of enhancement

allegations, either the defendant or the State may qualify prospective jurors on the full range of

punishment applicable to the enhanced offense in order to intelligently exercise peremptory

challenges. Martinez v. State, 598 S.W.2d 954, 956-57 (Tex. Crim. App. 1979). Appellant’s third

point of error is overruled.

                                                  4
                In his fourth point of error, appellant urges that “the trial court erred in overruling

defendant’s objection to the State discussing the levels of offenses during voir dire.” Appellant

complains of the court’s overruling his objection to the prosecutor’s discussion of the ranges of

punishment and the difference between robbery and aggravated robbery. Actually, the trial court

sustained appellant’s objection. However, appellant argues that the court overruled his request “for

an instruction to disregard.” The Code of Criminal Procedure allows the State to challenge a

prospective juror for cause who has a bias or prejudice against any law upon which the State is

entitled to rely for conviction or punishment. See Tex. Code Crim. Proc. Ann. art. 35.16(b)(3) (West

Supp. 2000). If the evidence does not support a conviction for the charged offense, the State may

be entitled to obtain a conviction for a lesser included offense. Therefore, the State may voir dire the

jury panel on the lesser included offense as well as the charged offense. Alfano v. State, 780 S.W.2d
494, 495 (Tex. App.—Corpus Christi 1989, no pet.). The defense may likewise voir dire the jury

concerning lesser included offenses. Santana v. State, 714 S.W.2d 1, 10 (Tex. Crim. App. 1986).

Even though the defendant waives jury punishment and elects to have punishment assessed by the

court, it is proper for a prosecutor to voir dire the jury on the full range of punishment. Hunt v. State,

852 S.W.2d 278, 280-81 (Tex. App.—Dallas 1993, no pet.); Lavigne v. State, 782 S.W.2d 253, 257

(Tex. App.—Houston [14th Dist.] 1989), aff’d, 803 S.W.2d 302 (Tex. Crim. App. 1990). In this

case, appellant was charged with aggravated robbery but the jury found appellant guilty of the lesser

included offense of robbery. Appellant’s fourth point of error is without merit and is overruled.

                Appellant, in his fifth point of error, urges that “the trial court committed reversible

error when it permitted the State to inject character into the trial by permitting the State to ask ‘did

you know’ questions related to prior arrests which resulted in the appellant receiving a no bill as well

                                                    5
as defendants prior convictions from a witness who did not testify as to the appellant’s character in

violation of Tex. R. Crim. Evid. 404(B), 609(F) and Article 37.07.” Appellant’s complaint relates

to the testimony of witness Carter Hutson, who testified at an earlier trial but not at this trial.

Hutson’s direct testimony at the earlier trial was reproduced and admitted in evidence by stipulation

in this case and appears in this record as Defendant’s Exhibit 2. The stipulated testimony does not

include any “did you know” questions concerning prior offenses allegedly committed by appellant.

The jury in the present case did not hear the “did you know” questions. This point of error has no

support in the record before us and nothing is presented for review. Appellant’s fifth point of error

is overruled.

                In his sixth and seventh points of error, appellant complains that “the trial court erred

in overruling appellant’s objection that the testimony of the latent print examiner about how many

other prints were found on the scissors which were not suitable for comparison under the ‘7 point

rule’ was irrelevant since the probative value of the evidence was outweighed by the highly prejudicial

and inflammatory effect of the testimony,” and that “the trial court erred in admitting state’s exhibit

46.”

                The indictment alleges that in committing the robbery appellant used a pair of scissors.

The scissors were admitted in evidence without objection. State’s Exhibit 46 was a photograph of

the scissors showing latent fingerprints. When State’s exhibit 46 was offered in evidence, defense

counsel did not object but said, “State’s 46 is fine with me.” A latent fingerprint identification expert

testified that fingerprints on the scissors were smudged and unidentifiable except for the prints of the

robbery victim. The expert could not identify any of the prints as those of the appellant. Assuming

there was prejudice in the expert’s testimony, it did not substantially outweigh the testimony’s

                                                   6
probative value. Moreover, any error other than constitutional error that does not affect substantial

rights must be disregarded. Here, the error complained of did not affect appellant’s substantial rights

and must be disregarded. Points of error six and seven are overruled.

                In his eighth point of error, appellant insists that “the trial court erred in overruling

appellant’s objection that the State shifted the burden of proof to appellant during the testimony of

Meghan Mendenhall, Ph.D.” Appellant summarizes his contention under this point of error as

follows: “In the instant case the State had a problem. The key evidence was found to have been

mishandled by the DPS and the State found out that D.P.S. had failed to examine the critical evidence

for evidence that could have either exculpated or destroyed Appellant. The State attempted to

resolve this problem by asking Dr. Mendenhall the series of questions about whether or not counsel

asked her to test various items of evidence. This constitutes a shifting of the burden of proof and

harm is presumed. As a result, this cause must be reversed and remanded for a new trial.” In support

of his argument, appellant cites Sandstrom v. Montana, 442 U.S. 510 (1979), and Randle v. State,

826 S.W.2d 943 (Tex. Crim. App. 1992). In Sandstrom, the Supreme Court held that the trial court’s

jury charge shifted the burden of proof to the defendant. There was no such charge in this case. In

Randle, the court held that it was error to force a defendant to trial in jail clothes because it impaired

the defendant’s right to the presumption of innocence. We find nothing in Randle concerning shifting

the burden of proof to the defendant.

                Mendenhall did not testify as a live witness in this case. However, a portion of her

testimony given in an earlier trial was reproduced and offered at this trial without objection through

a written stipulation of evidence pursuant to an agreement with appellant. The reproduced testimony

was admitted and appears in the record as State’s Exhibit 47. Although the reproduced testimony

                                                    7
shows appellant objected at the earlier trial that Mendenhall’s testimony shifted the burden of proof

to appellant, appellant did not object and did not get a ruling from the trial court in the trial of this

case. Appellant did not preserve the error for appellate review in this case. However, if it could be

successfully argued that the claimed error was preserved for appellate review, we hold it was without

merit. The prosecutor’s interrogation of Mendenhall concerning whether counsel requested that she

test items of evidence did not shift the burden of proof to appellant. The State still had the burden

of proving each element of the offense beyond a reasonable doubt. It is the court’s jury charge that

establishes the burden of proof. Appellant’s eighth point of error is overruled.

                In his tenth point of error, appellant declares that “the trial court erred and committed

acts of judicial estoppel in refusing to permit the defendant to cross examine the alleged victim by

replaying tapes of the prior testimony from the parole board hearing which the same trial judge had

permitted to be played in the July 1996 trial.” Appellant argues that “when the Court did not permit

Appellant to cross examine [a certain witness] with the very same evidence in the second trial, the

court committed an error and was judicially estopped from reversing its position.” Appellant has not

designated the pages of the record where the claimed error occurred. Moreover, the record of the

first trial is not a part of the record in this case. Appellant has failed to perfect the record and to

properly brief this point of error. “Under the doctrine of ‘judicial estoppel,’ a party is bound by his

judicial declarations and may not contradict them in a subsequent proceeding involving the same

issues and parties.” Black’s Law Dictionary 848 (West 6th ed. 1990). Appellant has failed to cite

any cases applying this doctrine to the rulings of a trial judge. Appellant’s tenth point of error is

overruled.

                Appellant abandoned his ninth point of error; therefore, it will not be discussed.

                                                   8
               The judgment is affirmed.




                                            Carl E. F. Dally, Justice

Before Justices Jones, B. A. Smith and Dally*

Affirmed

Filed: November 9, 2000

Do Not Publish
*
    Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.
    See Tex. Gov’t Code Ann. § 74.003(b) (West 1998).




                                                9